State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519325
________________________________

RUTNIK & CORR CPA'S, P.C.,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

GUPTILL FARMS, INC., et al.,
                    Appellants.
________________________________


Calendar Date:   March 27, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


      Tobin & Dempf, LLP, Albany (R. Christopher Dempf of
counsel), for appellants.

      Ganje Law Office, Albany (David L. Ganje of counsel), for
respondent.

                             __________


Egan Jr., J.

      Appeal from an order of the Supreme Court (Nolan Jr., J.),
entered April 8, 2014 in Saratoga County, which, among other
things, denied defendants' motion to vacate a default judgment
entered against them.

      In March 2006, plaintiff commenced an action for breach of
contract against defendants seeking to recover payment for
accounting services it had provided defendant Guptill Farms, Inc.
between 2001 and 2003. Defendants failed to answer or appear,
and plaintiff obtained a default judgment in February 2007. In
2013, plaintiff served a subpoena duces tecum on defendants
seeking documents and deposition testimony related to enforcement
of the judgment. After defendants failed to comply with the
subpoena, plaintiff sought an order holding them in contempt.
                              -2-                 519325

Defendants thereafter moved to quash the subpoena and to vacate
the default judgment. Supreme Court granted the motion to quash
the subpoena, but denied the motion to vacate the default
judgment. Defendants now appeal.

      We affirm. "[A] party seeking to vacate a default judgment
must demonstrate a reasonable excuse for default and a
meritorious defense [and t]he determination of whether to vacate
a default judgment is within the discretion of the trial court"
(Capital Compost & Waste Reduction Servs., LLC v MacDonald, 73
AD3d 1311, 1312 [2010] [internal quotation marks and citations
omitted]; see CPLR 5015 [a] [1]; Wadsworth v Sweet, 106 AD3d
1433, 1434 [2013]). We reject defendants' proffered excuse that
they were not properly served a copy of the summons and complaint
inasmuch as service upon defendant William Guptill, the president
of Guptill Farms, was sufficient to effect service on both
himself individually and Guptill Farms (see CPLR 311 [a] [1];
Matter of Stony Cr. Preserve, Inc., 121 AD3d 1376, 1377 [2014];
Port Chester Elec. Co. v Ronbed Corp., 28 AD2d 1008, 1008
[1967]). Further, even assuming that a receiver appointed in a
mortgage foreclosure action against defendants in Maine was
charged with defending plaintiff's claim against them, defendants
had full knowledge of the claim and have not presented any
evidence that they made any inquiries regarding the status of the
litigation for over seven years. In our view, defendants'
conduct amounted to a "serious lack of concerned attention to the
progress of the action" (Lauro v Cronin, 184 AD2d 837, 839
[1992]; see Fishman v Beach, 246 AD2d 779, 780 [1998]).
Accordingly, we agree with Supreme Court that defendants failed
to offer a reasonable excuse for their default and discern no
abuse of its discretion in denying defendants' motion to vacate
the default judgment (see Wood v Tuttle, 106 AD3d 1393, 1394
[2013]; Fishman v Beach, 246 AD2d at 780-781). Given the lack of
a reasonable excuse, we need not address whether defendants had a
meritorious defense (see Cotter v Dukharan, 110 AD3d 1331, 1333
[2013]). Finally, by not appearing in the action, defendants
were not entitled to notice of plaintiff's application for a
default judgment that was made within a year of defendants'
default (see CPLR 3215 [g] [1]).

     Garry, J.P., Lynch and Clark, JJ., concur.
                        -3-                  519325

ORDERED that the order is affirmed, with costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court